UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2011 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:02 YEAR:2011 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF JUNE 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS s02 CURRENT ASSETS 34 51 s03 CASH AND AVAILABLE INVESTMENTS 13 27 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 9 10 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 3 4 s06 INVENTORIES 4 5 s07 OTHER CURRENT ASSETS 5 5 s08 LONG-TERM ASSETS 27 5 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 3 2 s11 OTHER INVESTMENTS 24 3 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 27 30 s13 LAND AND BUILDINGS 11 14 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 35 36 s15 OTHER EQUIPMENT 5 5 s16 ACCUMULATED DEPRECIATION 27 27 s17 CONSTRUCTION IN PROGRESS 3 2 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 8 9 s19 OTHER ASSETS 4 5 s20 TOTAL LIABILITIES s21 CURRENT LIABILITIES 24 20 s22 SUPPLIERS 8 12 s23 BANK LOANS 1 1 s24 STOCK MARKET LOANS 1 0 0 s103 OTHER LOANS WITH COST 1 0 s25 TAXES PAYABLE 1 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 13 6 s27 LONG-TERM LIABILITIES 56 55 s28 BANK LOANS 14 11 s29 STOCK MARKET LOANS 42 44 s30 OTHER LOANS WITH COST 0 1 s31 DEFERRED LIABILITIES 16 19 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 3 6 s33 STOCKHOLDERS' EQUITY s34 NON-CONTROLLING INTEREST 13 14 s35 CONTROLLING INTEREST 87 86 s36 CONTRIBUTED CAPITAL 30 31 s79 CAPITAL STOCK 19 21 s39 PREMIUM ONISSUANCE OF SHARES 12 10 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 57 55 s42 RETAINED EARNINGS AND CAPITAL RESERVES 66 65 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 2 1 s80 SHARES REPURCHASED -6,213,335 -12 -5,374,319 -11 BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS s46 CASH s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS s81 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) s48 DEFERRED EXPENSES (NET) 78 74 s49 GOODWILL 22 26 s51 OTHER 0 0 0 0 s19 OTHER ASSETS s85 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 14 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 86 s21 CURRENT LIABILITIES s52 FOREIGN CURRENCY LIABILITIES 26 45 s53 MEXICAN PESOS LIABILITIES 74 55 s26 OTHER CURRENT LIABILITIES WITHOUT COST s88 DERIVATIVE FINANCIAL INSTRUMENTS 1 1 s89 ACCRUED INTEREST 6 16 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 89 74 s105 BENEFITS TO EMPLOYEES 4 9 s27 LONG-TERM LIABILITIES s59 FOREIGN CURRENCY LIABILITIES 46 78 s60 MEXICAN PESOS LIABILITIES 54 22 s31 DEFERRED LIABILITIES s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST s66 DEFERRED TAXES 11 32 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 16 9 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 73 59 s79 CAPITAL STOCK s37 CAPITAL STOCK (NOMINAL) 24 24 s38 RESTATEMENT OF CAPITAL STOCK 76 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES s93 LEGAL RESERVE 6 7 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 86 84 s45 NET INCOME FOR THE YEAR 8 9 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION -1,470,392 -137 -1,381,787 -213 s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS -132,121 -12 -113,830 -18 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL s73 PENSIONSAND SENIORITY PREMIUMS s74 EXECUTIVES (*) 39 40 s75 EMPLOYEES (*) s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) s78 REPURCHASED SHARES (*) s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TOJUNE 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r02 COST OF SALES 56 55 r03 GROSS PROFIT 44 45 r04 GENERAL EXPENSES 21 20 r05 OPERATING INCOME (LOSS) 24 25 r08 OTHER INCOME AND (EXPENSE), NET -185,630 0 -219,786 0 r06 INTEGRAL RESULT OF FINANCING -1,741,593 -6 -1,674,217 -6 r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES -231,626 0 -67,540 -0 r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 16 18 r10 INCOME TAXES 4 5 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 12 13 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 CONSOLIDATED NET INCOME 12 13 r19 NONCONTROLLING INTEREST NET INCOME 2 2 r20 CONTROLLING INTEREST NET INCOME 9 11 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r21 DOMESTIC 87 87 r22 FOREIGN 13 13 r23 TRANSLATED INTO DOLLARS (***) 1 1 r08 OTHER INCOME AND (EXPENSE), NET -185,630 -219,786 r49 OTHER INCOME AND (EXPENSE), NET -176,316 95 -212,882 97 r34 EMPLOYEES' PROFIT SHARING, CURRENT -6 -3 r35 EMPLOYEES' PROFIT SHARING, DEFERRED -1,663 1 0 r06 INTEGRAL RESULT OF FINANCING -1,741,593 -1,674,217 r24 INTEREST EXPENSE -112 -106 r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME -26 -33 r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET -250,432 14 -462,895 28 r28 RESULT FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES r32 INCOME TAX, CURRENT 92 r33 INCOME TAX, DEFERRED -112,732 -9 8 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES r37 TAX RESULT FOR THE YEAR r38 NET SALES (**) r39 OPERATING INCOME (**) r40 CONTROLLING INTEREST NET INCOME (**) r41 NET CONSOLIDATED INCOME (**) r47 OPERATIVE DEPRECIATION AND AMORTIZATION (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROMAPRIL 1 TOJUNE 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt02 COST OF SALES 53 52 rt03 GROSS PROFIT 47 48 rt04 GENERAL EXPENSES 19 19 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 28 29 rt08 OTHER INCOME AND (EXPENSE), NET -150,757 0 -201,362 -1 rt06 INTEGRAL RESULT OF FINANCING -960,972 -6 -1,146,646 -8 rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES -133,403 0 0 rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 20 20 rt10 INCOME TAXES 5 6 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 14 14 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 14 14 rt19 NET INCOME OF MINORITY INTEREST 2 2 rt20 NET INCOME OF MAJORITY INTEREST 12 12 QUARTERLY STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt21 DOMESTIC 87 88 rt22 FOREIGN 13 12 rt23 TRANSLATED INTO DOLLARS (***) 1 1 rt08 OTHER INCOME AND (EXPENSE), NET -150,757 -201,362 rt49 OTHER INCOME AND (EXPENSE), NET -146,021 97 -199,114 99 rt34 EMPLOYEES' PROFIT SHARING, CURRENT -4 -2 rt35 EMPLOYEES' PROFIT SHARING, DEFERRED -573 0 -1,210 1 rt06 INTEGRAL RESULT OF FINANCING -960,972 -1,146,646 rt24 INTEREST EXPENSE -112 -77 rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME -17 -17 rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET -48,365 5 -460,476 40 rt28 RESULT FROM MONETARY POSITION 0 0 0 0 rt10 INCOME TAXES rt32 INCOME TAX, CURRENT 94 rt33 INCOME TAX, DEFERRED -81,180 -10 6 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION STATEMENTS OF CASH FLOWS (INDIRECT METHOD) MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Pringing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES e02 + (-) ITEMS NOT REQUIRING CASH e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e05 CASH FLOW BEFORE INCOME TAX e06 CASH FLOWS PROVIDED OR USED IN OPERATION e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS e13 CASH AND CASH EQUIVALENTS AT BEGINING OF PERIOD e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH e15 + ESTIMATES FOR THE PERIOD e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS - e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - e24 (-) + OTHER ITEMS e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e25 + ACCRUED INTEREST e26 + (-) OTHER ITEMS e06 CASH FLOWS PROVIDED OR USED IN OPERATION e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE e28 + (-) DECREASE (INCREASE) IN INVENTORIES e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE e30 + (-) INCREASE (DECREASE) IN SUPPLIERS e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES e32 + (-) INCOME TAXES PAID OR RETURNED e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e33 - PERMANENT INVESTMENT IN SHARES e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES - e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT e37 -INVESTMENT IN INTANGIBLE ASSETS e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTS - - e44 + (-) OTHER ITEMS e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e45 + BANK FINANCING - e46 + STOCK MARKET FINANCING - - e47 + OTHER FINANCING - - e48 (-) BANK FINANCING AMORTIZATION e49 (-) STOCK MARKET FINANCING AMORTIZATION - - e50 (-) OTHER FINANCING AMORTIZATION e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID - e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE e56 - REPURCHASE OF SHARES e57 + (-) OTHER ITEMS * IN CASE THAT THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT IT WILL HAVE TO EXPLAIN IN NOTES. DATA PER SHARE CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ $ d02 BASIC PROFIT PER PREFERRED SHARE (**) $ $ d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ $ d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ $ d05 DISCONTINUED OPERATION EFFECT ON EARNING (LOSS) PER SHARE (**) $ $ d08 CARRYING VALUE PER SHARE $ $ d09 CASH DIVIDEND ACCUMULATED PER SHARE $ $ d10 DIVIDEND IN SHARES PER SHARE shares shares d11 MARKET PRICE TO CARRYING VALUE times times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) times times d13 MARKET PRICE TO BASIC PROFIT PER PREFERENT SHARE (**) times times (**) TO CALCULATE THE DATA PER SHARE, USE THE NET INCOME FOR THE LAST TWELVE MONTHS. RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES % % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) % % p03 NET INCOME TO TOTAL ASSETS (**) % % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME % % p05 RESULT FROM MONETARY POSITION TO NET INCOME % % ACTIVITY p06 NET SALES TO NET ASSETS (**) times times p07 NET SALES TO FIXED ASSETS (**) times times p08 INVENTORIES TURNOVER (**) times times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 73 days 73 days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) % % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS % % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY times times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES % % p14 LONG-TERM LIABILITIES TO FIXED ASSETS % % p15 OPERATING INCOME TO INTEREST PAID times times p16 NET SALES TO TOTAL LIABILITIES (**) times times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES times times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES times times p19 CURRENT ASSETS TO TOTAL LIABILITIES times times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES % % (**)IN THESE RATIOS, THE DATA TAKE INTO CONSIDERATION THE LAST TWELVE MONTHS. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CONSOLIDATED Final Printing MEXICO CITY, D.F., JULY 11, 2011—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED RESULTS FOR SECOND QUARTER 2011. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (MEXICAN FRS). THE FOLLOWING INFORMATION SETS FORTH A CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE QUARTERS ENDED JUNE 30, 2, IN MILLIONS OF MEXICAN PESOS, AS WELL AS THE PERCENTAGE THAT EACH LINE REPRESENTS OF NET SALES AND THE PERCENTAGE CHANGE WHEN COMPARING 2: CONSOLIDATED NET SALES CONSOLIDATED NET SALES INCREASED 4.7% TO PS.15,125.7 MILLION IN SECOND QUARTER 2,447.7 MILLION IN SECOND QUARTER 2010. THIS INCREASE WAS ATTRIBUTABLE TO GROWTH ACROSS MOST OF OUR BUSINESS SEGMENTS, BUT IN PARTICULAR IN OUR PROGRAMMING EXPORTS, SKY AND CABLE AND TELECOM SEGMENTS. OPERATING SEGMENT INCOME INCREASED 5.2%, REACHING PS.6,262.7 MILLION WITH A MARGIN OF 40.5%. CONTROLLING INTEREST NET INCOME CONTROLLING INTEREST NET INCOME REMAINED PRACTICALLY FLAT, REACHING PS.1,803.6 MILLION IN SECOND QUARTER 2,804.3 MILLION IN SECOND QUARTER 2010. CONTROLLING INTEREST NET INCOME WAS NEGATIVELY IMPACTED BY I) A PS.290.9 MILLION INCREASE IN DEPRECIATION AND AMORTIZATION WHICH RESULTED FROM THE ONGOING GROWTH IN OUR SUBSCRIBER BASE; II) A PS.181.6 MILLION INCREASE IN EQUITY IN LOSSES OF AFFILIATES, NET; AND III) A PS.89 MILLION INCREASE IN NON-CONTROLLING INTEREST NET INCOME. THESE UNFAVORABLE VARIANCES WERE OFFSET BY I) A PS.267.3 MILLION INCREASE IN OPERATING INCOME BEFORE DEPRECIATION AND AMORTIZATION; II) A PS.185.6 MILLION DECREASE IN INTEGRAL COST OF FINANCING; III) A PS.57.2 MILLION DECREASE IN INCOME TAXES; AND IV) A PS.50.7 MILLION DECREASE IN OTHER EXPENSE, NET. SECOND QUARTER RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS SECOND-QUARTER RESULTS ENDED JUNE 30, 2, FOR EACH OF OUR BUSINESS SEGMENTS. RESULTS FOR THE SECOND QUARTER 2: TELEVISION BROADCASTING SECOND-QUARTER SALES DECREASED 5.9% TO PS.5,478.7 MILLION COMPARED WITH PS.5,, AND THE CONTRIBUTION TO REVENUES FROM THE 2, SALES DROPPED BY ONLY 1%. LOCAL ADVERTISING REVENUE HELPED SUPPORT SOLID ORGANIC GROWTH. TELEVISA’S CONTENT CONTINUES TO DELIVER STRONG RESULTS. THE FINAL EPISODE OF THE NOVELA TRIUNFO DEL AMOR WAS THE HIGHEST RATED SHOW IN THE QUARTER WITH AN AUDIENCE SHARE OF 39.7%. IN ADDITION, NINE OF THE TOP-TEN RATED SHOWS ON OVER-THE-AIR TELEVISION IN MEXICO WERE TRANSMITTED BY TELEVISA. UPFRONT DEPOSITS REPRESENTED 82.8% OF REVENUES DURING THE QUARTER AND THE BALANCE WERE SALES IN THE SPOT MARKET. THIS FIGURE COMPARES WITH 82.1% IN SECOND QUARTER 2010. SECOND-QUARTER OPERATING SEGMENT INCOME DECREASED 8.7% TO PS.2,618.7 MILLION COMPARED WITH PS.2,866.7 MILLION IN SECOND QUARTER 2010; THE MARGIN WAS 47.8%. THE DECREASE IN MARGIN OF , AS EXPLAINED ABOVE, COMPENSATED BY A STRICT CONTROL ON PROGRAMMING EXPENSES AND THE ABSENCE OF SPECIAL PROGRAMMING. PAY TELEVISION NETWORKS SECOND-QUARTER SALES INCREASED 6.4% TO PS.826.9 MILLION COMPARED WITH PS.777.1 MILLION IN SECOND QUARTER 2010. THE INCREASE WAS DRIVEN BY THE ADDITION OF 3.8 MILLION PAY-TV SUBSCRIBERS IN THE LAST TWELVE MONTHS, MOSTLY IN MEXICO, AS WELL AS STRONG ADVERTISING SALES GROWTH, WHICH REPRESENTED 24.9% OF SEGMENT REVENUE DURING THE QUARTER. THESE RESULTS NO LONGER INCLUDE THE CONSOLIDATION OF TUTV, WHICH WAS SOLD TO UNIVISION AS PART OF THE RECENTLY CLOSED DEAL. EXCLUDING THE CONTRIBUTION TO REVENUES OF TUTV IN 2010 RESULTS, GROWTH IN OUR PAY TELEVISION NETWORKS SEGMENT WAS 15% DURING THE QUARTER. ADDITIONALLY, THE SEGMENT WAS IMPACTED BY A NEGATIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES AMOUNTING TO PS.35 MILLION. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 13.2% TO PS.413.8 MILLION COMPARED WITH PS.365.4 MILLION IN SECOND QUARTER 2010, AND THE MARGIN INCREASED TO 50%. THIS RESULT REFLECTS HIGHER SALES AS WELL AS THE ABSENCE OF COSTS AND EXPENSES RELATED TO I) FOROTV, WHICH IS NOW PART OF TELEVISION BROADCASTING; II) THE TRANSMISSION OF THE WORLD CUP BY TDN IN 2010; AND III) TUTV, WHICH IS NO LONGER CONSOLIDATED. PROGRAMMING EXPORTS SECOND-QUARTER SALES INCREASED 40.5% TO PS., FROM US$37 MILLION IN SECOND QUARTER 2$60.2 MILLION IN SECOND QUARTER 2011. THIS REFLECTS THE ONGOING RATINGS SUCCESS OF UNIVISION, AND THE FAVORABLE IMPACT OF THE REVISED ROYALTY STRUCTURE. SALES TO THE REST OF THE WORLD GREW BY 20.1% TO PS.31.6 MILLION. THIS GROWTH WAS PARTIALLY OFFSET BY A NEGATIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES AMOUNTING TO PS.43.5 MILLION. EXCLUDING THIS EFFECT, PROGRAMMING EXPORTS GREW BY 47.4%. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 58.7% TO PS., AND THE MARGIN INCREASED TO 52.4%. THESE RESULTS REFLECT HIGHER SALES THAT WERE PARTIALLY OFFSET BY ADDITIONAL AMORTIZATIONS OF COPRODUCED AND EXPORTABLE PROGRAMMING. PUBLISHING SECOND-QUARTER SALES DECREASED 2% TO PS.795.8 MILLION COMPARED WITH PS., BUT STRONGER ABROAD. EXCLUDING THE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES, APPROXIMATELY PS.30.9 MILLION, REVENUES GREW BY 1.8%. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 14.3% TO PS.151.8 MILLION COMPARED WITH PS.132.8 MILLION IN SECOND QUARTER 2010, AND THE MARGIN INCREASED TO 19.1%. THIS INCREASE REFLECTS LOWER COSTS AND EXPENSES MAINLY DUE TO A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED COSTS, AS WELL AS A REDUCTION IN EDITORIAL EXPENSES. SKY SECOND-QUARTER SALES GREW BY 10.2% TO PS.3,122.4 MILLION COMPARED WITH PS.2,832.6 MILLION IN SECOND QUARTER 2010. THE INCREASE WAS DRIVEN BY SOLID GROWTH IN THE SUBSCRIBER BASE IN MEXICO, AS EXPLAINED BY THE CONTINUED SUCCESS OF SKY’S LOW-COST OFFERINGS. THE NUMBER OF GROSS ACTIVE SUBSCRIBERS INCREASED BY 273,,586,073 (INCLUDING 153,) AS OF JUNE 30, 2011, COMPARED WITH 2,448,776 (INCLUDING 147,) AS OF JUNE 30, 2010. SKY ENDED THE QUARTER WITH 153,-PER-VIEW REVENUE DUE TO THE ABSENCE OF THE 2 SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 16.4% TO PS.1,496.4 MILLION COMPARED WITH PS.1,285.4 MILLION IN SECOND QUARTER 2010, AND THE MARGIN INCREASED TO 47.9%. THIS INCREASE REFLECTS HIGHER SALES, STRONG OPERATING LEVERAGE, AND A STRICT CONTROL OF EXPENSES IN SPITE OF THE ACCELERATED SUBSCRIBER GROWTH. IT ALSO REFLECTS THE ABSENCE OF PS.48 MILLION IN AMORTIZED COSTS RELATED TO THE EXCLUSIVE TRANSMISSION OF CERTAIN 2 CABLE AND TELECOM SECOND-QUARTER SALES INCREASED 14.9% TO PS.3,332.7 MILLION COMPARED WITH PS.2,900.1 MILLION IN SECOND QUARTER 2010. THIS INCREASE WAS ATTRIBUTABLE MAINLY TO THE ADDITION OF 483,(RGUS) IN CABLEVISIÓN, CABLEMÁS, AND TVI DURING THE LAST TWELVE MONTHS AS A RESULT OF THE SUCCESS OF OUR COMPETITIVE TRIPLE-PLAY BUNDLES. THE INCREASE IS ALSO EXPLAINED BY AN IMPROVED SALES MIX IN BESTEL. YEAR-OVER-YEAR, CABLEVISIÓN, CABLEMÁS, TVI AND BESTEL NET SALES INCREASED 11.7%, 13.8%, 15.2%, AND 19.7% RESPECTIVELY. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF SUBSCRIBERS FOR EACH OF OUR THREE CABLE AND TELECOM SUBSIDIARIES AS OF JUNE 30, 2011: THE SUBSCRIBER BASE OF CABLEVISION OF VIDEO, BROADBAND AND TELEPHONY AS OF JUNE 30, 2011, AMOUNTED TO 695,352, 328,,426, RESPECTIVELY. THE SUBSCRIBER BASE OF CABLEMÁS OF VIDEO, BROADBAND AND TELEPHONY AS OF JUNE 30, 2011, AMOUNTED TO 1,026,826, 396,,221, RESPECTIVELY. THE SUBSCRIBER BASE OF TVI OF VIDEO, BROADBAND AND TELEPHONY AS OF JUNE 30, 2011, AMOUNTED TO 366,134, 172,,894, RESPECTIVELY. THE RGUS OF CABLEVISION, CABLEMÁS AND TVI AS OF JUNE 30, 2011, AMOUNTED TO 1,243,503, 1,655,,946, RESPECTIVELY. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 15.1% TO PS.1,104.5 MILLION COMPARED WITH PS.959.6 MILLION IN SECOND QUARTER 2010, AND THE MARGIN WAS 33.1%. THESE RESULTS REFLECT CONTINUED GROWTH IN THE CABLE PLATFORMS AS WELL AS A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED COSTS. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF REVENUES AND OPERATING SEGMENT INCOME, EXCLUDING CONSOLIDATION ADJUSTMENTS, FOR OUR FOUR CABLE AND TELECOM SUBSIDIARIES FOR THE QUARTER: SECOND-QUARTER REVENUES OF CABLEVISION, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.1,079.5 MILLION, PS.1,136.4 MILLION, PS.517.6 MILLION AND PS.669.7 MILLION, RESPECTIVELY. SECOND-QUARTER OPERATING SEGMENT INCOME OF CABLEVISION, CABLEMÁS, TVI AND BESTEL, AMOUNTED TO PS.404.6 MILLION, PS.428.1 MILLION, PS.228.8 MILLION AND PS.85.9 MILLION, RESPECTIVELY. THESE RESULTS DO NOT INCLUDE CONSOLIDATION ADJUSTMENTS OF PS.70.5 MILLION IN REVENUES AND PS.42.9 MILLION IN OPERATING SEGMENT INCOME, WHICH ARE CONSIDERED IN THE CONSOLIDATED RESULTS OF CABLE AND TELECOM. OTHER BUSINESSES SECOND-QUARTER SALES INCREASED 2.2% TO PS.1,005.3 MILLION COMPARED WITH PS.983.7 MILLION IN SECOND QUARTER 2010. THE SOCCER BUSINESS BENEFITED FROM THE CONSOLIDATION OF THE SOCCER TEAMS NECAXA AND SAN LUIS. THE RESULTS OF FEATURE-FILM DISTRIBUTION WERE DRIVEN BY THE DISTRIBUTION OF MORE BLOCKBUSTER MOVIES DURING THE QUARTER. SECOND-QUARTER OPERATING SEGMENT INCOME DECREASED 76.1% TO PS.11.5 MILLION COMPARED WITH PS.48.1 MILLION IN SECOND QUARTER 2010, MAINLY REFLECTING AN INCREASE IN COSTS AND EXPENSES RELATED TO THE CONSOLIDATION OF THE SOCCER TEAMS NECAXA AND SAN LUIS. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR THE SECOND QUARTER 2MILLION AND PS.312.2 MILLION, RESPECTIVELY. CORPORATE EXPENSES SHARE-BASED COMPENSATION EXPENSE IN SECOND QUARTER 2, AND WAS ACCOUNTED FOR AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE GRANTED TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. NON-OPERATING RESULTS OTHER EXPENSE, NET OTHER EXPENSE, NET, DECREASED BY PS.50.7 MILLION, OR 25.2%, TO PS.150.7 MILLION FOR SECOND QUARTER 2011, COMPARED WITH PS.201.4 MILLION FOR SECOND QUARTER 2010, AND INCLUDED PRIMARILY FINANCIAL ADVISORY AND PROFESSIONAL SERVICES, DONATIONS AND LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT. INTEGRAL COST OF FINANCING THE NET EXPENSE ATTRIBUTABLE TO INTEGRAL COST OF FINANCING DECREASED BY PS.185.6 MILLION, OR 16.2%, TO PS.961.1 MILLION IN SECOND QUARTER 2,146.7 MILLION IN SECOND QUARTER 2010. THIS DECREASE REFLECTED PRIMARILY A PS.412.1 MILLION DECREASE IN FOREIGN EXCHANGE LOSS RESULTING PRIMARILY FROM THE EFFECT OF A 1.5% APPRECIATION OF THE MEXICAN PESO AGAINST THE US DOLLAR IN SECOND QUARTER 2% DEPRECIATION IN SECOND QUARTER 2) A PS.192.5 MILLION INCREASE IN INTEREST EXPENSE, DUE PRIMARILY TO A HIGHER PRINCIPAL AMOUNT OF LONG-TERM DEBT IN SECOND QUARTER 2011; AND II) A PS.34 MILLION DECREASE IN INTEREST INCOME EXPLAINED PRIMARILY BY A LOWER AVERAGE AMOUNT OF CASH EQUIVALENTS IN SECOND QUARTER 2011. EQUITY IN LOSSES OF AFFILIATES, NET EQUITY IN LOSSES OF AFFILIATES, NET, REACHED PS.133.4 MILLION IN SECOND QUARTER 2, OUR 40.8% INTEREST IN A FREE-TO-AIR TELEVISION CHANNEL IN SPAIN, AS WELL AS THE ABSENCE OF EQUITY IN INCOME OF VOLARIS, A LOW-COST CARRIER AIRLINE IN WHICH WE FORMERLY HELD A 25% INTEREST, WHICH INVESTMENT WE DISPOSED OF IN JULY 2010. INCOME TAXES INCOME TAXES DECREASED BY PS.57.2 MILLION, OR 6.6%, TO PS. NON-CONTROLLING INTEREST NET INCOME NON-CONTROLLING INTEREST NET INCOME INCREASED BY PS.89 MILLION, OR 33.9%, TO PS.351.6 MILLION IN SECOND QUARTER 2011, FROM PS.262.6 MILLION IN SECOND QUARTER 2010. THIS INCREASE REFLECTED PRIMARILY A HIGHER PORTION OF CONSOLIDATED NET INCOME ATTRIBUTABLE TO INTERESTS HELD BY NON-CONTROLLING EQUITY OWNERS AND STOCKHOLDERS IN OUR SKY AND CABLE AND TELECOM SEGMENTS. OTHER RELEVANT INFORMATION ACQUISITION OF CABLEMÁS NON-CONTROLLING INTEREST ON APRIL 1, 2011, WE ANNOUNCED AN AGREEMENT REACHED WITH THE NON-CONTROLLING STOCKHOLDERS OF CABLEMÁS TO OBTAIN THE 41.7% EQUITY INTEREST IN CABLEMÁS THAT WE DID NOT OWN. THE ACQUISITION OF THAT EQUITY STAKE CONCLUDED WITH THE MERGER OF CABLEMÁS INTO THE COMPANY, AS SURVIVING ENTITY, IN EXCHANGE FOR 24.8 MILLION CPOS WHICH WERE ISSUED IN CONNECTION WITH THIS TRANSACTION. THE EXECUTION OF THE MERGER AGREEMENT BETWEEN CABLEMÁS AND THE COMPANY WAS APPROVED BY OUR STOCKHOLDERS ON APRIL 29, 2011, AND REGULATORY APPROVAL FOR THE MERGER WAS OBTAINED ON JUNE 17, 2011. AS A RESULT OF THIS TRANSACTION, WHICH TOTAL VALUE AMOUNTED TO APPROXIMATELY PS.4,700 MILLION, WE OWN 100% OF THE CABLEMÁS BUSINESS. CAPITAL EXPENDITURES AND INVESTMENTS DURING SECOND QUARTER 2011, WE INVESTED APPROXIMATELY US$203.5 MILLION IN PROPERTY, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES, INCLUDING APPROXIMATELY US$117.3 MILLION FOR OUR CABLE AND TELECOM SEGMENT, US$52.9 MILLION FOR OUR SKY SEGMENT, AND US$33.3 MILLION FOR OUR TELEVISION BROADCASTING SEGMENT AND OTHER BUSINESSES. OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR CABLE AND TELECOM SEGMENT DURING SECOND QUARTER 2$52.6 MILLION FOR CABLEVISIÓN, US$32.7 MILLION FOR CABLEMÁS, US$12.4 MILLION FOR TVI, AND US$19.6 MILLION FOR BESTEL. DURING SECOND QUARTER 2011, WE MADE CASH PAYMENTS IN THE AMOUNT OF US$1,002.5 MILLION (PS.11,786 MILLION) IN CONNECTION WITH OUR INVESTMENT IN GSF TELECOM HOLDINGS, S.A.P.I. DE C.V. (“GSF”), THE CONTROLLING COMPANY OF GRUPO IUSACELL, S.A. DE C.V. (“IUSACELL”), IN THE FORM OF I) US$37.5 MILLION (PS.442 MILLION) IN EQUITY REPRESENTING 1.093875% OF THE OUTSTANDING SHARES OF GSF; AND II) US$1,565 MILLION (PS.18,370.9 MILLION) OF DEBENTURES ISSUED BY GSF THAT ARE MANDATORILY CONVERTIBLE INTO SHARES OF STOCK OF GSF, OF WHICH US$600 MILLION (PS.7,026.9 MILLION) REMAINS UNPAID AS OF JUNE 30, 2011, AND WILL BE PAID IN CASH BEFORE YEAR-END. UPON CONVERSION OF THE DEBENTURES OF GSF, WHICH IS SUBJECT TO REGULATORY APPROVAL AND OTHER CUSTOMARY CLOSING CONDITIONS, OUR EQUITY PARTICIPATION IN GSF AND IUSACELL WILL BE 50%. DEBT AND CAPITAL LEASE OBLIGATIONS THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.53,015.7 MILLION AND PS.47,964.8 MILLION AS OF JUNE 30, 2, 2010, RESPECTIVELY, WHICH INCLUDED A SHORT-TERM DEBT AND CURRENT PORTION OF LONG-TERM DEBT IN THE AMOUNT OF PS.2,012.7 MILLION AND PS.1,469.1 MILLION, RESPECTIVELY. ADDITIONALLY, WE HAD CAPITAL LEASE OBLIGATION IN THE AMOUNT OF PS.624.4 MILLION AND PS.629.8 MILLION AS OF JUNE 30, 2, 2010, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.341.0 MILLIONAND PS.280.1 MILLION, RESPECTIVELY. AS OF JUNE 30, 2011, OUR CONSOLIDATED NET DEBT POSITION (TOTAL DEBT LESS CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS) WAS PS.25,910 MILLION. THE AGGREGATE AMOUNT OF NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF JUNE 30, 2,029 MILLION. SHARES OUTSTANDING AS OF JUNE 30, 2, 2010, OUR SHARES OUTSTANDING AMOUNTED TO 330,963.3 MILLION AND 325,023.0 MILLION SHARES, RESPECTIVELY, AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,828.8 MILLION AND 2,778.0 MILLION CPO EQUIVALENTS, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF JUNE 30, 2, 2010, THE GDS (GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 565.8 MILLION AND 555.6 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. TELEVISION RATINGS AND AUDIENCE SHARE NATIONAL URBAN RATINGS AND AUDIENCE SHARE REPORTED BY IBOPE CONFIRM THAT, IN SECOND QUARTER 2011, TELEVISA CONTINUED TO DELIVER STRONG RATINGS AND AUDIENCE SHARES. DURING WEEKDAY PRIME TIME (19:00 TO 23:00, MONDAY TO FRIDAY), AUDIENCE SHARE AMOUNTED TO 65.9%; IN PRIME TIME (16:00 TO 23:00, MONDAY TO SUNDAY), AUDIENCE SHARE AMOUNTED TO 66.5%; AND IN SIGN-ON TO SIGN-OFF (6:00 TO 24:00, MONDAY TO SUNDAY), AUDIENCE SHARE AMOUNTED TO 68.1%. ABOUT TELEVISA GRUPO TELEVISA, S.A.B., IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT HAS INTERESTS IN TELEVISION PRODUCTION AND BROADCASTING, PRODUCTION OF PAY-TELEVISION NETWORKS, INTERNATIONAL DISTRIBUTION OF TELEVISION PROGRAMMING, DIRECT-TO-HOME SATELLITE SERVICES, CABLE TELEVISION AND TELECOMMUNICATION SERVICES, MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. GRUPO TELEVISA ALSO OWNS AN UNCONSOLIDATED EQUITY STAKE IN LA SEXTA, A FREE-TO-AIR TELEVISION VENTURE IN SPAIN. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. FINANCIAL STATEMENT NOTES(1) CONSOLIDATED Final Printing S03:CASH AND AVAILABLE INVESTMENTS INCLUDES CASH AND CASH EQUIVALENTS FOR PS.17,591,,224,, 2, RESPECTIVELY. S07:OTHER CURRENTS ASSETS INCLUDES TEMPORARY INVESTMENTS FOR PS.5,567,,253,, 2, RESPECTIVELY. S31:DEFERRED LIABILITIES INCLUDES PS.14,062,740AND PS.13,091,, 2, RESPECTIVELY, OF A SHORT-TERM NATURE. E44: INCLUDES AN INVESTMENT OF U.S.$11,786, (1)THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. ANALYSIS OF INVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 ALEKTIS CONSULTORES, S DE RL. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 1 2 CABLESTAR, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 3 CABLE Y COMUNICACIÓN DE CAMPECHE, S.A. DE C.V. TELECOM COMPANY 4 CABLE Y COMUNICACIÓNDE MORELIA, S.A. DE C.V. TELECOM COMPANY 5 CABLEMAS TELECOMUNICACIONES, S.A. DE C.V. TELECOM COMPANY 6 CCC TECNO EQUIPOS, S.A. DE C.V. LEASING COMPANY 7 CM EQUIPOS Y SOPORTE, S.A. DE C.V. LEASING COMPANY 8 CORPORATIVO VASCO DE QUIROGA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 9 CONSTRUCTORA CABLEMAS, S.A. DE C.V. SERVICES COMPANY 10 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OF COMPANIES 11 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 12 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 13 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 14 GRUPO DISTRIBUIDORAS INTERMEX, S.A. DE C.V. DISTRIBUTION OF BOOKS AND MAGAZINES 15 GRUPO TELESISTEMA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 16 INMOBILIARIA CABLEMAS, S.A. DE C.V. REAL ESTATE COMPANY 17 KAPA CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 18 KASITUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 19 MULTIMEDIA TELECOM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 20 MULTIMEDIA CTI, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 21 PROFESIONALES EN VENTAS S.A. DE C.V. SERVICES COMPANY 49 22 PROMO-INDUSTRIAS METROPOLITANAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 23 SERVICIOS ADMINISTRATIVOS, S.A. DE C.V. SERVICES COMPANY 24 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OF RADIO PROGRAMMING 25 SOMOS TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 26 TELEPARABOLAS, S.L. TV CABLE COMMERCIALIZATION 27 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 28 TELESISTEMA MEXICANO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 29 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 30 TELEVISA USA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 49 31 TSM CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 32 TELEVISA ENTRETENIMIENTO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 33 TV TRANSMISIONES DE CHIHUAHUA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES OBSERVATIONS: THE INDICATED PERCENTAGE REPRESENTS THE DIRECT SHARE OF GRUPO TELEVISA, S.A.B. IN EACH COMPANY. ANALYSIS OF INVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 2 BROADCASTING MEDIA PARTNERS, INC PROMOTION AND DEVELOPMENT OF COMPANIES 3 CENTROS DE CONOCIMIENTO TECNOLOGICO, S.A. DE C.V. EDUCATION 4 COMUNICABLE, S.A. DE C.V. CABLE TV TRANSMISSION 1 5 COMUNICABLE DE VALLE HERMOSO, S.A. DE C.V. CABLE TV TRANSMISSION 1 6 CORPORATIVO TD SPORTS, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 7 DIBUJOS ANIMADOS MEXICANOS DIAMEX, S.A. DE C.V. PRODUCTION OF ANIMATED CARTOONS 8 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 9 ENDEMOL LATINO, N.A., LLC COMMERCIALIZATION OF TELEVISION PROGRAMMING 1 10 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25 11 GESTORA DE INVERSIONES AUDIOVISUALES LA SEXTA, S.A. COMMERCIALIZATION OF TELEVISION PROGRAMMING 12 GRUPO TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. TELECOM 13 GSF TELECOM HOLDINGS, S.A.P.I. S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 14 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 15 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. TOTAL INVESTMENT IN ASSOCIATES 3,765,936 OTHER PERMANENT INVESTMENTS TOTAL OBSERVATIONS: THE INDICATED PERCENTAGE REPRESENTS THE DIRECT SHARE OF GRUPO TELEVISA, S.A.B. IN EACH COMPANY.OTHER PERMANENT INVESTMENTSAMOUNT PRINCIPALLY INCLUDES FINANCIAL INSTRUMENTS. CREDITS BREAKDOWN (Thousands of Mexican Pesos) CONSOLIDATED Final Printing AMORTIZATION OF CREDITS DENOMINATED IN PESOS (Thousands of Pesos) AMORTIZATION OF CREDITS IN FOREIGN CURRENCY (Thousands of $) WITH FOREIGN DATE OF AMORTIZATION INTEREST TIME INTERVAL TIME INTERVAL CREDIT TYPE / INSTITUTION INSTITUTION CONTRACT DATE RATE CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANAMEX, S.A. NA 4/20/2006 4/20/2016 0 0 0 0 0 INBURSA, S.A. NA 10/22/2004 4/23/2012 0 0 0 0 0 SANTANDER NA 4/21/2006 4/21/2016 TIIE+24 0 0 0 0 0 BANCO MERCANTIL DEL NORTE NA 2/24/2011 2/21/2016 TIIE+215 0 0 SANTANDER NA 3/30/2011 3/30/2016 0 0 0 0 0 BBVA BANCOMER NA 3/30/2011 3/30/2016 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2021 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2021 0 0 0 0 0 BANAMEX, S.A. NA 3/25/2011 3/23/2018 0 0 0 0 0 HSBC NA 3/28/2011 3/30/2018 TIIE+117.5 0 0 0 0 0 AF BANREGIO, S.A. DE C.V. NA 8/23/2010 8/24/2011 0 0 0 0 0 OTHER TOTAL BANKS 0 0 0 0 0 0 STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SECURED PRIVATE PLACEMENTS UNSECURED HOLDERS NA 5/9/2007 5/11/2037 0 0 0 0 0 HOLDERS NA 10/14/2010 10/1/2020 0 0 0 0 0 HOLDERS YES 9/14/2001 9/13/2011 0 0 0 0 0 HOLDERS YES 3/11/2002 3/11/2032 0 0 0 0 0 HOLDERS YES 3/18/2005 3/18/2025 0 0 0 0 0 HOLDERS YES 5/6/2008 5/15/2018 0 0 0 0 0 HOLDERS YES 11/23/2009 1/15/2040 0 0 0 0 0 SECURED TOTAL STOCK MARKET 0 0 0 0 0 0 0 0 0 SUPPLIERS VARIOUS NA 6/30/2011 6/30/2012 0 0 0 0 0 VARIOUS YES 6/30/2011 6/30/2012 0 0 0 0 0 TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER LOANS WITH COST (S) VARIOUS NA 6/1/2009 8/1/2013 VARIOUS 0 0 VARIOUS YES 5/1/2007 11/15/2022 VARIOUS TOTAL OTHER LOANS WITH COST - 0 OTHER CURRENT LIABILITIES WITHOUT COST (S26) VARIOUS NA 0 VARIOUS YES 0 TOTAL CURRENT LIABILITIES WITHOUT COST 0 - TOTAL NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $ PESOS PER U.S. DOLLAR PESOS PER CHILEAN PESO IT DOESN'T INCLUDE LIABILITIES OF TAXES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF S25 TAXES PAYABLE) OF PS.779,,058, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. MONETARY FOREIGN CURRENCY POSITION (Thousands of Mexican Pesos) CONSOLIDATED Final Printing DOLLARS (1) OTHER CURRENCIES (1) TOTAL TRADE BALANCE THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF DOLLARS THOUSANDS OF PESOS THOUSANDS OF PESOS MONETARY ASSETS LIABILITIES POSITION SHORT-TERM LIABILITIES POSITION LONG-TERM LIABILITIES POSITION NET BALANCE NOTES THE MONETARY ASSETS INCLUDE U.S.$215,-TERM AVAILABLE-FOR-SALE INVESTMENTS, OF WHICH FOREIGN EXCHANGE GAIN OR LOSS RELATED TO THE CHANGES IN FAIR VALUE OF THESE FINANCIAL INSTRUMENTS IS ACCOUNTED FOR AS OTHER COMPREHENSIVE INCOME. (1)THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS : PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN THE FOREIGN CURRENCY OF LONG-TERMLIABILITIES FOR PS.25,574,: REF. S27 LONG-TERM LIABILITIES PS. REF. S69 OTHER LONG-TERM LIABILITIES PS. DEBT INSTRUMENTS CONSOLIDATED Final Printing FINANCIAL RESTRICTIONS OF LONG - TERM DEBT SECURITIES THE AGREEMENTS OF THEU.S.$300 MILLION (OF WHICH APPROXIMATELY U.S.$71.9 MILLION ARE OUTSTANDING AS OF JUNE 30, 2011), U.S.$500 MILLION, U.S.$600 MILLION, U.S.$,$, S.A.B. WITH MATURITY IN 2011, 2018, 2025, 2032, 2, RESPECTIVELY, CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE AGREEMENT OF NOTES ("CERTIFICADOS BURSÁTILES") DUE 2,000 MILLION, CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. COMPLIANCE OF FINANCIAL RESTRICTIONS AT JUNE 30, 2011, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. PLANTS, COMMERCE CENTERS OR DISTRIBUTION CENTERS CONSOLIDATED Final Printing PLANT OR CENTER ECONOMIC ACTIVITY PLANT UTILIZATION CAPACITY (%) TELEVISION: 0 0 CORPORATIVO SANTA FE HEADQUARTERS 0 0 TELEVISA SAN ANGEL PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 TELEVISA CHAPULTEPEC PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 REAL ESTATE LAND AND UNOCCUPIED BUILDINGS, 0 0 PARKING LOTS, ADMINISTRATIVE 0 0 OFFICES, RADIO ANTENNAS, 0 0 TELEVISION STATIONS FACILITIES. 0 0 TRANSMISSION STATIONS BROADCASTER STATIONS. 0 0 PUBLISHING: 0 0 EDITORIALS ADMINISTRATION, SALES, PRODUCTION, 0 0 STORAGE AND DISTRIBUTION OF 0 0 MAGAZINES AND NEWSPAPERS. 0 0 RADIO: 0 0 SISTEMA RADIOPOLIS, S.A. DE C.V. BROADCASTER STATIONS. 0 0 CABLE TELEVISION: 0 0 CABLEVISION, S.A. DE C.V. CABLE TELEVISION, SIGNAL CONDUCTION 0 0 AND TRANSMISSION EQUIPMENT. 0 0 OTHER BUSINESSES: 0 0 IMPULSORA DEL DEPORTIVO - SOCCER, SOCCER TEAMS, TRAINING 0 0 NECAXA, S.A. DE C.V. AND CLUB FACILITIES, ADMINISTRATIVE OFFICES AND 0 0 DE FUTBOL AMERICA, S.A. DE C.V. THE AZTECA STADIUM. 0 0 NOTES MAIN RAW MATERIALS CONSOLIDATED Final Printing MAIN DOM. COST MAIN RAW SUPPLIERS ORIGIN SUBST. PRODUCTION (%) PROGRAMS AND FILMS ESTUDIO MÉXICO FILMS, S.A. DE C.V. DOMESTIC DISTRIBUIDORA ROMARI, S.A. DE C.V. DOMESTIC GUSSI, S.A. DE C.V. DOMESTIC CINEMATOGRÁFICA, RA, S.A. DOMESTIC QUALITY FILMS, S. DE R.L. DE C.V. DOMESTIC PRODUCCIONES POTOSI, S.A. DOMESTIC PRODUCCIONES MATOUK, S.A. DOMESTIC PONS MORALES MARIA ANTONIETA DOMESTIC NARMEX, S.A. DE C.V. DOMESTIC AGUIRRE PRODUCCIONES, S.A. DE C.V. DOMESTIC DISTRIBUIDORA DE ENTRETENI- MIENTO DE CINE, S.A. DE C.V. DOMESTIC PRODUCCIONES ALFA AUDIOVISUAL, S.A. DE C.V. DOMESTIC UNIVERSAL STUDIOS INTERNATIONAL FOREIGN NO CHILE, S.A. FOREIGN NO CPT HOLDINGS, INC. FOREIGN NO DW (NETHERLANDS) BV FOREIGN NO METRO GOLDWYN MAYER INTERNATIONAL FOREIGN NO MTV NETWORKS A DIVISION OF VIACOM, INT. FOREIGN NO PARAMOUNT PICTURES GLOBAL A DIVISION OF VIACOM GLOBAL NETHERLANDS BV FOREIGN NO RCN TELEVISION, INC FOREIGN NO TELEMUNDO TELEVISION STUDIOS, LLC FOREIGN NO TOEI ANIMATION INCORPORATED FOREIGN NO TWENTIETH CENTURY FOX INTERNATIONAL FOREIGN NO UNIVERSAL CITY STUDIOS PRODUCTIONS, LLLP FOREIGN NO WARNER BROS. INTERNATIONAL INC FOREIGN NO OTHER CABLE RG COAXIAL MAYA 60 DICIMEX, S.A. DE C.V. DOMESTIC YES CONECTOR HEMBRA POWER & TELEPHONE SUPPLY, S.A. DE C.V. DOMESTIC YES DIVISOR DE LINEA POWER & 2 SALIDAS TELEPHONE SUPPLY, S.A. DE C.V. DOMESTIC YES COUCHE PAPER PAPELERA LOZANO, S.A. DOMESTIC YES PAPEL, S.A. DE C.V. DOMESTIC YES PAPELERÍA PROGRESO, S.A. DE C.V. DOMESTIC YES SUMINISTROS Y SERVICIOS BROOM DOMESTIC YES STORAM ENSON FOREIGN NO BULKLEY DUNTON FOREIGN NO MILLYKOSKI SALES GMBH FOREIGN NO SAPPI DEUTSCHLAND GMBH FOREIGN NO ABITIBI BOWATER, INC FOREIGN YES PAPER AND IMPRESSION SERVICIOS PROFESIONALES DE IMPRESION DOMESTIC YES QUAD/GRAPHICS MÉXICO, S.A. DE C.V. DOMESTIC YES REPRODUCCIONES FOTOMECANICAS, S.A. DOMESTIC YES OFFSET MULTICOLOR, S.A. DOMESTIC YES MOIÑO IMPRESORES, S.A. DE C.V. DOMESTIC YES EDITORA GEMINIS, S.A. FOREIGN YES EDITORIAL LA PATRIA, S.A. FOREIGN YES PRINTER COLOMBIANA, S.A. FOREIGN YES RR DONNELLEY FOREIGN NO GRUPO OP GRAFICAS, S.A. FOREIGN YES AGSTROM GRAPHICS FOREIGN YES CARGRAPHICS, S.A. FOREIGN YES QUAD GRAPHICS COLOMBIA, S.A. FOREIGN YES NOTES SALES DISTRIBUTION BY PRODUCT SALES CONSOLIDATED Final Printing NET SALES MARKET MAIN MAIN PRODUCTS VOLUME AMOUNT SHARE TRADEMARKS CUSTOMERS (THOUSANDS) (%) DOMESTIC SALES INTERSEGMENT ELIMINATIONS TELEVISION BROADCASTING: ADVERTISED TIME SOLD (HALF HOURS) 2 COMPAÑIA PROCTER & GAMBLE DE MÉXICO, S. DE R.L DE C.V. KIMBERLY CLARKDE MÉXICO, S.A.B. DE C.V. BIMBO, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MÉXICO UNILEVER DE MÉXICO, S. DE R.L. DE C.V. FRABEL, S.A. DE C.V. KELLOGG COMPANY MÉXICO, S. DE R.L. DE C.V. MARCAS NESTLE, S.A. DE C.V. MARKETING MODELO, S.A. DE C.V. GENOMMA LAB INTERNACIONAL, S.A.B. DE C.V. OTHER INCOME VARIOUS PAY TELEVISION NETWORKS: SALE OF SIGNALS CABLEMÁS TELECOMUNICACIONES, S.A. DE C.V. MEGA CABLE, S.A. DE C.V. CABLEVISION RED, S.A. TELECABLE DEL ESTADO DE MÉXICO, S.A. DE C.V. TELEVISION INTERNACIONAL, S.A. DE C.V. TELE CABLE CENTRO OCCIDENTE, S.A. DE C.V. ADVERTISED TIME SOLD MEDIA PLANNING GROUP, S.A. DE C.V. PROMOCION Y PUBLICIDAD FIESTA, S.A. DE C.V. SUAVE Y FÁCIL, S.A. DE C.V. MARCAS NESTLE, S.A. DE C.V. DIRECTRA, S.A. DE C.V. PUBLISHING: MAGAZINE CIRCULATION TV Y NOVELAS MAGAZINE, GENERAL PUBLIC (AUDIENCE) MEN´S HEALTH MAGAZINE, DEALERS VANIDADES MAGAZINE COMMERCIAL CENTERS (MALLS) COSMOPOLITAN MAGAZINE NATIONAL GEOGRAPHIC MAGAZINE AUTOMOVIL PANAMERICANO MAGAZINE TU MAGAZINE SOY AGUILA MAGAZINE MUY INTERESANTE MAGAZINE DISNEY PRINCESAS SKY VIEW MAGAZINE DIBUJIN DIBUJADO NIÑAS MAGAZINE COCINA FÁCIL MAGAZINE PUBLISHING FRABEL, S.A. DE C.V. KIMBERLY CLARK DE MÉXICO, S.A.B. DE C.V. DILTEX, S.A. DE C.V. CHRYSLER DE MÉXICO, S.A. DE C.V. BBVA BANCOMER, S.A. FABRICAS DE CALZADO ANDREA, S.A. DE C.V. FORD MOTOR COMPANY, S.A. DE C.V. ACTIVE INTERNATIONAL MÉXICO, S.A. DE C.V. INTERNACIONAL DE CERAMICA, S.A.B. DE C.V. COMPAÑIA PROCTER & GAMBLE DE MÉXICO, S. DE R.L. DE C.V. OTHER INCOME VARIOUS SKY : DTH BROADCAST SATELLITE SKY SUBSCRIBERS PAY PER VIEW CHANNEL COMMERCIALIZATION SUAVE Y FÁCIL, S.A. DE C.V. MEDIA PLANNING GROUP, S.A. DE C.V. BBVA BANCOMER, S.A. BANCO NACIONAL DE MÉXICO, S.A. CABLE AND TELECOM: DIGITAL SERVICE CABLEVISION, CABLEMAS Y TVI SUBSCRIBERS INTERNET SERVICES SERVICE INSTALLATION PAY PER VIEW MULTIMEDIOS, S.A. DE C.V. CHANNEL COMMERCIALIZATION SISTEMA GUERRERO AUDIOVISUAL, S.A. DE C.V. TELEPHONY SUAVE Y FÁCIL, S.A. DE C.V. TELECOMMUNICATIONS BESTEL OTHER OTHER BUSINESSES: DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS OPERADORA COMERCIAL DE DESARROLLO, S.A. DE C.V. GUSSI, S.A.DE C.V. OPERADORA DE CINEMAS, S.A. DE C.V. CINEMARK DE MÉXICO, S.A. C.V. CINEMAS LUMIERE, S.A. DE C.V. GENERAL PUBLIC (AUDIENCE) SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FÚTBOL AMÉRICA GENERAL PUBLIC (AUDIENCE) ESTADIO AZTECA AFICIÓN FÚTBOL, S.A. DE C.V. INTERNET SERVICES ESMAS.COM RADIOMOVIL DIPSA, S.A. DE C.V. PEGASO PCS, S.A. DE C.V. COMPAÑIA PROCTER & GAMBLE DE MÉXICO, S. DE R.L. DE C.V. SAMSUNG ELECTRONICS DE MÉXICO, S.A. DE C.V. ARMAKET, S.A. DE C.V. GAMING PLAY CITY GENERAL PUBLIC (AUDIENCE) MULTIJUEGOS ADVERTISED TIME SOLD IN RADIO PEGASO PCS, S.A. DE C.V. MARKETING MODELO, S.A. DE C.V. PROPIMEX, S.A. DE C.V. TIENDAS COMERCIAL MEXICANA, S.A. DE C.V. GENERAL MOTORS DE MÉXICO, S. DE R.L. DE C.V. TIENDAS SORIANA, S.A. DE C.V. CORPORACION NORTEAMERICANA, S.A. DE C.V. PUBLISHING DISTRIBUTION: HOLA MEXICO MAGAZINE VARIOUS EL SOLITARIO MAGAZINE GENERAL PUBLIC (AUDIENCE) WWE LUCHA LIBRE AMERICANA MAGAZINE DEALERS MAESTRA PREESCOLAR MAGAZINE COMMERCIAL CENTERS (MALLS) MINIREVISTA MINA MAGAZINE TV NOTAS MAGAZINE FOREIGN SALES INTERSEGMENT ELIMINATIONS TELEVISION BROADCASTING: ADVERTISING TIME SOLD INITIATIVE MEDIA, INC. HORIZON MEDIA GROUP MOTION ZENITHGPE OTHER INCOME VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS AMNET CABLE COSTA RICA, S.A. GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV DIRECTV ARGENTINA SOCIEDAD ANONIMA BBC WORLDWIDE LTD INTERESES EN EL ITSMO, S.A. PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES TELEVISA COMPAÑIA PERUANA DE RADIODIFUSIÓN, S.A. TELEVISA CORPORACIÓN VENEZOLANA DE TELEVISIÓN TELEVISA ANTENA 3 DE TELEVISIÓN, S.A. PUBLISHING: MAGAZINE CIRCULATION T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) GENTE MAGAZINE DEALERS PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) VANIDADES MAGAZINE COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING UNIVERSAL MCCANN SERVICIOS DE MEDIOS LTDA PUBLICIS GROUPE MEDIA, S.A. UNILEVER CHILE, S.A. P & G PRESTIGE SKY: DTH BROADCAST SATELLITE SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS BESTEL SUBSCRIBERS OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FUTBOL AMERICA INTERNET SERVICES PUBLISHING DISTRIBUTION: SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) MAGALY TV MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) EL FEDERAL MAGAZINE COLECCIÓN ASTERIX MAGAZINE PUNTO Y MODA MAGAZINE HELLO KITTY MAGAZINE EL CUERPO HUMANO MAGAZINE DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS WARNER BROS ENTERTAINMENT, INC. TOTAL SALES DISTRIBUTION BY PRODUCT FOREIGN SALES CONSOLIDATED Final Printing NET SALES MAIN MAIN PRODUCTS VOLUME AMOUNT DESTINATION TRADEMARKS CUSTOMERS (THOUSANDS) FOREIGN SALES TELEVISION BROADCASTING: ADVERTISING TIME SOLD UNITED STATES OF AMERICA INITIATIVE MEDIA, INC. HORIZON MEDIA GROUP MOTION ZENITHGPE OTHER INCOME UNITED STATES OF AMERICA VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS SPAIN AMNET CABLE COSTA RICA, S.A. ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV CHILE DIRECTV ARGENTINA SOCIEDAD ANONIMA GUATEMALA BBC WORLDWIDE LTD COLOMBIA INTERESES EN EL ITSMO, S.A. UNITED STATES OF AMERICA PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES UNITED STATES OF AMERICA TELEVISA COMPAÑIA PERUANA DE RADIODIFUSIÓN, S.A. CENTRAL AMERICA TELEVISA CORPORACION VENEZOLANA DE TELEVISIÓN CARIBBEAN TELEVISA ANTENA 3 DE TELEVISIÓN, S.A. EUROPE TELEVISA SOUTH AMERICA TELEVISA AFRICA TELEVISA ASIA TELEVISA OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION UNITED STATES OF AMERICA CLUB DE FUTBOL AMERICA INTERNET SERVICES UNITED STATES OF AMERICA DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS UNITED STATES OF AMERICA WARNER BROS ENTERTAINMENT, INC. INTERSEGMENT ELIMINATIONS SUBSIDIARIES ABROAD TELEVISION BROADCASTING: ADVERTISING TIME SOLD UNITED STATES OF AMERICA INITIATIVE MEDIA, INC. HORIZON MEDIA GROUP MOTION ZENITHGPE PUBLISHING: MAGAZINE CIRCULATION GUATEMALA AND COSTA RICA T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) UNITED STATES OF AMERICA GENTE MAGAZINE DEALERS PANAMA PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) SOUTH AMERICA VANIDADES MAGAZINE CENTRAL AMERICA COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING UNIVERSAL MCCANN SERVICIOS DE MEDIOS LTDA PUBLICIS GROUPE MEDIA, S.A. UNILEVER CHILE, S.A. P & G PRESTIGE SKY: DTH BROADCAST SATELLITE CENTRAL AMERICA SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS UNITED STATES OF AMERICA BESTEL SUBSCRIBERS OTHER BUSINESSES: PUBLISHING DISTRIBUTION PANAMA SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) SOUTH AMERICA MAGALY TV MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) COLECCIÓN ASTERIX MAGAZINE PUNTO Y MODA MAGAZINE HELLO KITTY MAGAZINE EL CUERPO HUMANO MAGAZINE EL FEDERAL MAGAZINE INTERSEGMENT ELIMINATIONS PROJECTS INFORMATION (PROJECT, AMOUNT EXERCISED AND PROGRESS PERCENTAGE) CONSOLIDATED Final Printing MAJOR INVESTMENT PROJECTS OF GRUPO TELEVISA, S.A.B. AND ITS SUBSIDIARIES AT JUNE 30, 2011, INCLUDE THE FOLLOWING (MILLIONS OF U.S. DOLLARS AND MEXICAN PESOS): DESCRIPTION AUTHORIZED AMOUNT EXERCISED AMOUNT PROGRESS % U.S. DOLLAR-DENOMINATED PROJECTS: ACQUISITION AND IMPROVEMENT OF EQUIPMENT FOR THE NETWORK OF : - CABLEVISIÓN U.S.$ U.S.$
